Title: To Alexander Hamilton from George Washington, [24 April 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, April 24, 1794]
Sir,

It appears to me that my instructions on the 8 of August 1793 have fixed the appropriation of the money to the sinking fund; and I have considerable difficulty in being convinced of my power to change it at this time. However, as I wish to see the whole subject together, it may be well for you to state to me what the embarrassments are which you suppose will arise from confining the money borrowed to the purchase of the public debt, which I own I am very desirous of seeing effected as fast as it can be done advantageously for the public.
Philadelphia 24. April 1794.
Geo: Washington

